DETAILED ACTION
This office action is in response to the initial filing dated December 13, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 are currently pending.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
	Claim 1 recites “an positioning device” and “an light emitter” in numbered line 11 where the term “a” is appropriate instead of “an”. Further, line 13 recites “emit positioning light beam” which lacks the modifier “a” before the term “light”.
	Claim 6 recites the limitation “said wireless safety device”, however, only a “wireless safety system” is previously recited. Therefore, the claimed “device” is interpreted as the previously recited “system”.
	Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“a transmitter unit…arranged to emit” and 
	“a receiver unit…arranged to receive” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a transmitter unit…arranged to emit” and “a receiver unit…arranged to receive”, as previously noted. These limitations are interpreted under 35 U.S.C. 112(f). Upon review of the specification for corresponding subject matter, the specification does not explicitly define structural limitations corresponding to these limitations. Paragraph [0035] of the filed specification recites that the transmitter unit and receiver unit together are a photoelectric sensor. However, this does not define corresponding structural limitations. Therefore, claim 1 fails to particularly point out and distinctly claim the subject matter regarded as the inventive concepts.
	Claims 2-15 are rejected as being dependent from a rejected base claim.
	Claim 3 recites the limitation "said opposite side of said transmitter unit" on page 11, line 2.  There is insufficient antecedent basis for this limitation in the claim since it is not clear what the opposite side of the transmitter unit refers to.
	Claim 10 recites the limitations “said mounting bracket” and “said horizontal portion”. There is insufficient antecedent basis for these limitations in the claim because a mounting bracket is recited in claim 6 and the horizontal mounting portion in claim 7, however, claim 10 does not depend from these claims.
	Claim 11 recites the limitations “said mounting bracket” and “said horizontal portion”. There is insufficient antecedent basis for these limitations in the claim because a mounting bracket is recited in claim 6 and the horizontal mounting portion in claim 7, however, claim 11 does not depend from these claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Euteneuer et al. (Euteneuer; US PG Pub #2011/0023364) in view of Fetzer et al. (Fetzer; US PG Pub #2005/0184225).
	As to claim 1, Euteneuer teaches a wireless safety system for a gate opening apparatus for a door gate (Paragraphs [0001]-[0003] teach a door operator system with edge sensor protective devices to halt or reverse door motion; Paragraphs [0044]-[0049] teach a door system including a light barrier device and mounting fixture), comprising: 
	a main housing (Paragraph [0092]; Figures 8-11, Item 68); 
	a transmitter unit supported in said main housing and arranged to emit optical signal at a predetermined direction; 
	a reflection device mounted at a distance from said transmitter unit and optically communicated with said transmitter unit; 
	a receiver unit supported in said main housing and arranged to receive optical signal reflected from said reflection device (Paragraph [0099] teaches a transceiver in the light barrier housing and reflector at the other end of the doorway). 
	However, Euteneuer does not explicitly teach an positioning device, which comprises an light emitter mounted in said main housing at a position adjacent to said transmitter unit, said light emitter being arranged to emit positioning light beam at a same direction as that of said optical signal emitted from said transmitter unit, said positioning light beam being arranged to produce a colored indication on a targeted object as a proper position of said reflection device, whereby a user is able to mount said reflection device on said targeted object for properly and optically communicating with said transmitter unit.
	In the field of light barriers, Fetzer teaches an positioning device, which comprises an light emitter mounted in said main housing at a position adjacent to said transmitter unit, said light emitter being arranged to emit positioning light beam at a same direction as that of said optical signal emitted from said transmitter unit, said positioning light beam being arranged to produce a colored indication on a targeted object as a proper position of said reflection device, whereby a user is able to mount said reflection device on said targeted object for properly and optically communicating with said transmitter unit (Paragraph [0026] teaches a readily viewable alignment beam for aligning two housings that exits the housing in precisely the same direction as light barrier beams). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Euteneuer with the viewable alignment beam of Fetzer because this beam is easily used even when the distance between two housings is large without does not increase the size of the light barrier and incurs only a small manufacturing cost (Paragraph [0010]).
	As to claim 2, depending from the wireless safety system, as recited in claim 1, Euteneuer teaches wherein said main housing further has a light admissible portion formed at a position corresponding to said transmitter unit and said positioning device so that optical signal from said transmitter unit and said positioning device is arranged to be transmitted to said reflection device through said light admissible portion (Figures 8-11, Item 84 shows a photodiode for transmitting and receiving light through the front side 70 of the housing 68).
	As to claim 3, depending from the wireless safety system, as recited in claim 2, Euteneuer teaches wherein said transmitter unit and said receiver unit form a photoelectric sensor, such that said transmitter unit is configured to emit light which is arranged to travel through said light admissible portion of said main housing and reach said opposite side of said transmitter unit, said light emitted from said transmitter unit being reflected back by said reflection device and re-enter said main housing through said light admissible portion and reach said receiver unit (Paragraph [0099] teaches a transceiver and a reflector).
	As to claim 4, depending from the wireless safety system, as recited in claim 3, Euteneuer teaches wherein said reflection device is supported at a position opposite to said main housing and is arranged to be disposed along an optical path of said light emitted by said transmitter unit, said reflective device comprising a reflective panel configured from a light-reflective material (Paragraph [0099] teaches a reflector at the other end of the doorway from the transceiver; Paragraph [0012] teaches a mounting fixture for a reflector).
	As to claim 5, depending from the wireless safety system, as recited in claim 4, Euteneuer does not explicitly teach wherein said light emitter comprises a laser pointer which is capable of generating coherent low-power laser beam of visible light.
	In the field of light barriers, Fetzer teaches wherein said light emitter comprises a laser pointer which is capable of generating coherent low-power laser beam of visible light (Paragraph [0026] teaches a red laser beam as the viewable alignment beam). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Euteneuer with the viewable alignment beam of Fetzer because this beam is easily used even when the distance between two housings is large without does not increase the size of the light barrier and incurs only a small manufacturing cost (Paragraph [0010]).
	As to claim 6, depending from the wireless safety system, as recited in claim 5, Euteneuer teaches wherein said wireless safety device further comprises a mounting bracket wherein said main housing is adjustably and movably mounted on said mounting bracket for adjusting an orientation of said optical signal (Paragraph [0017] teaches a mounting bracket; Figures 12 and 13 show a vertical position of the main housing in connection with the bracket and Figure 14 shows a horizontal position of the bracket with respect to the housing).
	As to claim 7, depending from the wireless safety system, as recited in claim 6, Euteneuer teaches wherein said mounting bracket has a vertical mounting portion and a horizontal mounting portion (Figure 4, Item 28) extended from said vertical mounting portion (Item 22) to form a substantially L-shaped structure (Figure 4), said mounting bracket having a plurality of curved guiding slots formed on said horizontal mounting portion (Figure 5; Items 40, 46, 52, and 96), said main housing is adjustably and movably mounted on said mounting bracket through at least one adjusting screw selectively sliding in said corresponding guiding slot (Paragraphs [0084]; Figures 12-14 show the housing adjustable via bolt 76).
	As to claim 8, depending from the wireless safety system, as recited in claim 5, Euteneuer teaches wherein said main housing has a receiving cavity for accommodating said transmitter unit, said receiver unit and said positioning device, said main housing further having a front surface, a top surface, and two side surfaces for forming a substantially rectangular structure (Figures 8-11).
	As to claim 9, depending from the wireless safety system, as recited in claim 7, Euteneuer teaches wherein said main housing has a receiving cavity for accommodating said transmitter unit, said receiver unit and said positioning device, said main housing further having a front surface, a top surface, and two side surfaces for forming a substantially rectangular structure (Figures 8-11).
	As to claim 10, depending from the wireless safety system, as recited in claim 4, Euteneuer teaches wherein said mounting bracket further has a through hole formed on said horizontal portion (Figures 18 and 20 show multiple through holes) wherein said transmitter unit and said receiver unit are electrically connected to said gate opening apparatus through an electrical cable (Figure 31). However, Euteneuer does not explicitly teach the cable penetrating through said through hole.
	Based on the explicit teaching of Euteneuer of a fully extended mounting bracket with multiple open through holes of Figures 18 and 20 and the known electrical wiring of Figure 31, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Euteneuer to penetrate a cable through an available through hole because this yields the predictable result of increasing the physical protection of the wiring and increasing the reliability of safe operation of the door system by guiding the wiring away from movement through a doorway.
	As to claim 11, depending from the wireless safety system, as recited in claim 8, Euteneuer teaches wherein said mounting bracket further has a through hole formed on said horizontal portion (Figures 18 and 20 show multiple through holes) wherein said transmitter unit and said receiver unit are electrically connected to said gate opening apparatus through an electrical cable (Figure 31). However, Euteneuer does not explicitly teach the cable penetrating through said through hole.
	Based on the explicit teaching of Euteneuer of a fully extended mounting bracket with multiple open through holes of Figures 18 and 20 and the known electrical wiring of Figure 31, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Euteneuer to penetrate a cable through an available through hole because this yields the predictable result of increasing the physical protection of the wiring and increasing the reliability of safe operation of the door system by guiding the wiring away from movement through a doorway.
	As to claim 12, depending from the wireless safety system, as recited in claim 9, Euteneuer teaches wherein said mounting bracket further has a through hole formed on said horizontal portion (Figures 18 and 20 show multiple through holes) wherein said transmitter unit and said receiver unit are electrically connected to said gate opening apparatus through an electrical cable (Figure 31). However, Euteneuer does not explicitly teach the cable penetrating through said through hole.
	Based on the explicit teaching of Euteneuer of a fully extended mounting bracket with multiple open through holes of Figures 18 and 20 and the known electrical wiring of Figure 31, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Euteneuer to penetrate a cable through an available through hole because this yields the predictable result of increasing the physical protection of the wiring and increasing the reliability of safe operation of the door system by guiding the wiring away from movement through a doorway.
	As to claim 13, depending from the wireless safety system, as recited in claim 5, Euteneuer does not explicitly teach wherein said reflection device further comprises a protective cover having a protective cavity and a communicating opening for communicating said protective cavity with an exterior of said protective cover, said reflective panel being mounted in said protective cavity.
	However, Euteneuer does teach fastening light barrier elements – transmitter or receiver or transceiver or a reflector (Paragraph [0012]) which suggests similar housing for each component. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Euteneuer such that the reflector further comprises a protective cover having a protective cavity and a communicating opening for communicating said protective cavity with an exterior of said protective cover, said reflective panel being mounted in said protective cavity because this yields the predictable result of increasing the physical protection of the reflector and increasing the reliability of safe operation of the door system due to that protection.
As to claim 14, depending from the wireless safety system, as recited in claim 9, Euteneuer does not explicitly teach wherein said reflection device further comprises a protective cover having a protective cavity and a communicating opening for communicating said protective cavity with an exterior of said protective cover, said reflective panel being mounted in said protective cavity.
	However, Euteneuer does teach fastening light barrier elements – transmitter or receiver or transceiver or a reflector (Paragraph [0012]) which suggests similar housing for each component. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Euteneuer such that the reflector further comprises a protective cover having a protective cavity and a communicating opening for communicating said protective cavity with an exterior of said protective cover, said reflective panel being mounted in said protective cavity because this yields the predictable result of increasing the physical protection of the reflector and increasing the reliability of safe operation of the door system due to that protection.
	As to claim 15, depending from the wireless safety system, as recited in claim 12, Euteneuer does not explicitly teach wherein said reflection device further comprises a protective cover having a protective cavity and a communicating opening for communicating said protective cavity with an exterior of said protective cover, said reflective panel being mounted in said protective cavity.
	However, Euteneuer does teach fastening light barrier elements – transmitter or receiver or transceiver or a reflector (Paragraph [0012]) which suggests similar housing for each component. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Euteneuer such that the reflector further comprises a protective cover having a protective cavity and a communicating opening for communicating said protective cavity with an exterior of said protective cover, said reflective panel being mounted in said protective cavity because this yields the predictable result of increasing the physical protection of the reflector and increasing the reliability of safe operation of the door system due to that protection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	De Coi (US Patent #6,124,586)
	Kahl, Jr. et al. (US Patent #3,752,978)
	Di Saverio (US PG Pub #2008/0186168)
	Marchetto (US PG Pub #2008/0016771)
	Maital (US PG Pub #2007/0130833)

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/            Primary Examiner, Art Unit 2688